Citation Nr: 0838294	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a compression fracture, thoracic spine.

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  A hearing before the undersigned 
Acting Veterans Law Judge was held at the RO in June 2008.  
The hearing transcript has been associated with the claims 
file.

A January 2005 statement should be taken as a notice of 
disagreement with the September 2004 rating decision that 
denied entitlement to TDIU.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Consequently the claim for TDIU is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's thoracic spine disability is not manifested by 
ankylosis, limitation of flexion to 30 degrees or less, or 
neurological deficit.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's thoracic spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.59, 
4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In June 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain for his claim 
for an increased rating.  The Board notes that the veteran 
was not specifically informed to submit medical or lay 
evidence demonstrating the effect a worsening of his thoracic 
spine disability has on his employment and daily life.  The 
Board finds that no prejudice resulted, however, because the 
veteran was told to submit any evidence, to include his own 
statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the veteran's employment and daily life.  

In May 2008, the veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although this 
notice postdated the initial adjudication and the claim was 
not readjudicated, the Board finds that no prejudice resulted 
because the veteran had ample time to submit evidence and 
respond to the notice, and the evidence indicates that the 
veteran was able to effectively participate in the appeals 
process.

The specific rating criteria for evaluating the thoracic 
spine disability and how (based on what symptomatology) each 
rating percentage is assigned were provided to the veteran in 
the August 2005 Statement of the Case.  Although the veteran 
was not sent an independent letter providing notice of this 
information, the records indicates that no prejudice 
resulted.  The claim was readjudicated after this notice was 
provided, the veteran was able to effectively participate 
extensively in the appeals process, and the veteran had ample 
time to submit evidence.  The evidence indicates that the 
veteran was fully aware of what was necessary to substantiate 
this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a personal hearing.  Consequently, the duty to 
notify and assist has been met.  

Increased Rating for the Thoracic Spine Disability

For historical purposes, it is noted that service connection 
was established for a residuals of fracture of the thoracic 
spine by the RO in a January 1977 decision, based on evidence 
of an in-service fracture to the thoracic spine and in-
service treatment for back pain.  A 10 percent disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record.  The rating was 
subsequently increased to 20 percent, effective December 
2000.  See August 2001 Rating Decision.  In May 2004, the RO 
received a statement from the veteran indicating that he 
believed that a higher evaluation was warranted.  

The medical evidence indicates that the veteran has been 
diagnosed with rheumatoid arthritis, fibromyalgia, 
degenerative joint disease of the thoracic spine, 
degenerative disc disease (DDD) of the cervical and lumbar 
spines, peripheral neuropathy, and possible conversion 
disorder.  The Board notes that the veteran is only service-
connected for a thoracic spine disability; consequently, to 
the extent possible, the Board will limit the following 
discussion to the manifestations attributed to the thoracic 
spine disability or reasonably inferred as results of the 
thoracic spine disability.  

A July 2004 VA examination record reports the veteran's 
history of chronic aching, stabbing pain, for which he took 
Etodolac daily and Tylenol 3 approximately once a week.  The 
veteran reported having flare-ups lasting one to three days 
approximately 15 days each month, but he denied having any 
incapacitating episodes or any additional limitation of 
movement or functional impairment due to flare-up.  The 
veteran also denied any radiating pain, stiffness, weakness, 
numbness, or bladder/bowel complaints, and he indicated that 
the back pain did not affect his activities other than to 
prevent him from working and to decrease the speed with which 
he could do activities.  Physical examination indicated no 
deformity, postural abnormality, musculature abnormality, 
ankylosis, weakness, spasm, guarding, or tenderness.  Range 
of motion was normal throughout, except for forward flexion, 
which was limited to 70 degrees.  There was no pain on motion 
and no additional limitation by pain, fatigue, weakness, or 
lack of endurance after repetitive use.  Neurological 
examination was normal, with intact sensation, present and 
symmetric (2+) reflexes, normal muscle tone and strength, and 
no atrophy.  The examiner diagnosed the veteran with 
degenerative joint disease of the thoracic spine, per a 2001 
X-ray; intervertebral disc syndrome in the thoracic spine was 
not suspected.  The examiner opined that the veteran's 
thoracic spine disability was "moderately severe," and he 
indicated that the pain impacted the "veteran's ability to 
secure and maintain physical and sedentary employment to the 
extent that the pain makes him unable to do a physical or 
sedentary-type job."   

An August 2005 VA examination record reports the veteran's 
history of chronic back pain with flare-ups six to seven 
times every morning, each lasting approximately 15 minutes 
and each relieved by bedrest and the use of muscle relaxants 
and a muscle stimulator.  The veteran denied any difficulty 
with activities of daily living and any bladder, bowel, or 
erectile dysfunction.  Examination showed that spinal 
movements were symmetrical and rhythmical, and the examiner 
noted that the veteran appeared to be "in no pain during 
[the] entire examination" including when getting dressed or 
undressed or getting on and off the examining table.  Range 
of motion included flexion to 60 degrees, extension to 35 
degrees, lateral bending to 40 degrees bilaterally, left 
lateral rotation to 90 degrees, and right lateral rotation to 
75 degrees, and there was no additional loss of motion after 
repetition.  There was also no evidence of muscle atrophy, 
sensory loss, spasm, or spinal tenderness, and muscle 
strength was normal.  Reflexes were not elicited at the knee 
or ankle.  X-ray images showed a four millimeter compression 
of the T6 vertebra, which resulted in mild to moderate 
disability.  The examiner also noted that the veteran had 
degenerative disc disease throughout, that was no worse at 
"this level" than "at other neighboring levels."  

Private treatment records dating between February 2003 and 
January 2007 report the veteran's history of chronic non-
radicular mid-back pain, which was improved by the use of 
muscle relaxers and Lyrica.  The records note that the 
veteran had normal muscle strength, normal sensation, and 
full range of motion of all joints without pain, stiffness, 
swelling or instability.  See generally Ja. and H. treatment 
records.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's lumbar spine disability is rated at 20 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine (Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5242.  The Formula provides a rating in excess of 20 
percent for unfavorable ankylosis, favorable ankylosis, or 
limitation of forward flexion to 30 degrees or less.  The 
proper rating under the Formula is determined without regard 
to symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Unfavorable ankylosis is defined as a condition in 
which the entire cervical, thoracolumbar, or entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Favorable ankylosis is 
fixation of a spinal segment in neutral position (zero 
degrees).  See Formula, Note 5.  A separate rating may be 
assigned for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  See Formula, Note 1.  

After reviewing the record, the Board concludes that a rating 
in excess of 20 percent is not warranted during any portion 
of the rating period on appeal.  There is no finding of 
ankylosis, and the records indicate that the veteran has 
range of motion in his spine; there is no fixation.  The 
records also do not indicate that the veteran has flexion 
limited to 30 degrees or less; rather, the records 
consistently indicate that the veteran can flex to at least 
60 degrees without pain, to include after repetition.  In 
sum, the veteran's range of flexion is generally too 
significant to warrant a higher rating even after 
consideration of additional functional limitation due to 
factors such as pain, weakness, fatigability or 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 
Vet. App. 202, 206-07.  

Additionally, a separate rating is not warranted pursuant to 
Note 1.  The records generally report normal neurological 
findings, to include normal muscle strength and tone and 
intact sensation, and a negative history as to radicular 
pain, and though some records report the veteran's history of 
weakness in the lower extremities and findings of peripheral 
neuropathy and a loss of reflex in the ankles and knees, the 
records generally indicate that these findings are unrelated 
to the thoracic spine disability.  After extensive study, a 
private physician reported he believed the veteran's 
complaints of weakness, clumsiness, and sensory loss were 
"mostly" a result of conversion disorder, an opinion based 
in part that "none of the abnormalities found on nerve 
conduction studies, [magnetic resonance imaging (MRI) studies 
of the cervical and lumbar spines], or screening blood work 
were severe enough to justify the extent of the problem".  
See September 2004 B. report.  Additionally, the physician 
believed that the veteran had diffuse mixed peripheral 
neuropathy with mostly demyelinating features, with a 
"fairly broad differential" including autoimmune, 
endocrine, and nutritional neuropathies.  Id. See also 
September 2004 electrodiagnostic study.  The Board notes that 
a private chiropractor has reported that he believed the old 
compression fracture at T6 resulted in "arthritic fusion" 
which caused some "peripheral nerve problems."  See October 
2004 Jo. statement.  This opinion is not supported by nerve 
conduction studies or other evidentiary support, however, nor 
does it identify the particular "problems" caused by the 
thoracic spine disability versus the problems caused by 
unrelated disabilities.  In light of the foregoing, the Board 
finds that the chiropractor's opinion is outweighed by the 
countervailing medical evidence and that any neurological 
deficits are not related to the thoracic spine disability.  

A higher rating is also not available by rating the thoracic 
spine disabilty under the Formula for Rating Intervertebral 
Disc Syndrome (IDS).  The Board notes that the veteran has 
been found to have degenerative disc disease (DDD) throughout 
the entire spine, to include the thoracic spine.  Imaging 
records do not confirm that the veteran truly has DDD of the 
thoracic spine, however:  X-ray and magnetic resonance 
imaging (MRI) records only report findings consistent with 
compression fracture and degenerative joint disease, with no 
findings of IDS.  See, e.g,. October 2004 Ja. X-ray report; 
December 2005 VA MRI record.  Consequently, the Board finds 
that a the Formula for Rating IDS is not applicable.   

In conclusion, there is no basis for an schedular evaluation 
in excess of 20 percent for the veteran's thoracic spine 
disability for any portion of the rating period on appeal.  

Additionally, a higher rating is not warranted on an 
extraschedular basis.  The rating schedule represent as far 
as is practicable, the average impairment of earning 
capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2007).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms cause impairment in occupational 
functioning.  Such impairment is contemplated by the rating 
criteria.  The rating criteria reasonably describe the 
veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

In sum, the Board finds that the evidence does not warrant a 
rating in excess of 20 percent for the thoracic spine 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

A rating in excess of 20 percent for a lumbar spine 
disability is denied.  


REMAND

The veteran's claim for TDIU was denied in a September 24, 
2004, rating decision.  In a statement received by the RO on 
January 6, 2005, the veteran indicated that he disagreed with 
the July 2004 rating decision.  This letter from the 
appellant is a timely notice of disagreement with the 
September 2004 rating decision.  Under the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), this issue must 
be remanded for issuance of a statement of the case on appeal 
of this issue.  Accordingly, the case is REMANDED for the 
following action:

Issue a statement of the case addressing 
the claim of entitlement to TDIU.  Notify 
the veteran of the time limit within 
which an adequate substantive appeal must 
be filed in order to perfect an appeal of 
the issues and secure appellate review by 
the Board.  Thereafter, these issues are 
to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


